DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 08 September 2020 to the previous Office Action dated 24 June 2020 is acknowledged. Pursuant to amendments therein, claims 1-12 and 17-18 are pending in the application.
The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) rejections under 35 U.S.C. are made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 8, 12, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 May 2020.
	Claims 1-7, 9-11, and 18 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alam et al. (US 2008/0020044 A1; published 24 January 2008; of record) in view of Yu et al. (US 2004/0185068 A1; published 23 September 2004; of record).
	Alam et al. discloses an aqueous gel formulation comprising water, an anesthetic in an amount of 15-50 mg/ml (i.e., 1.5-5% w/v), a viscoelastic polymer, and a tonicity modifier wherein the formulation is isotonic with physiological fluids (claim 1) wherein the anesthetic is lidocaine hydrochloride (claim 3) wherein the formulation is suitable for administration to the eye (claim 4) wherein the tonicity modifier is sodium chloride (claim 10) wherein the viscoelastic polymer may be carboxymethylcellulose (i.e., CMC, a viscosity enhancer) (paragraph [0012]) wherein the formulation includes any suitable tonicity modifier to match the osmolarity of physiological fluids such as sodium chloride or mannitol in an amount of about 0.5-1% by weight (paragraph [0015]).
	Alam et al. does not disclose magnesium chloride or one or more nonionic surfactants as claimed.

	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alam et al. and Yu et al. by using sodium chloride, magnesium chloride, and mannitol in amounts of about 0.001-2.5 w/v% as suggested by Yu et al. as tonicity modifiers in the composition of Alam et al. as discussed above, and by including polysorbate 80 nonionic surfactant and PEG-400 in the composition of Alam et al. in view of Yu et al. as discussed above wherein the demulcent/mucoprotective property of the composition is optimized by varying the concentrations of polysorbate 80 nonionic surfactant and PEG-400 therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to provide sufficient tonicity for maintaining ocular tissue integrity as suggested by Yu et al. given that Alam et al. teaches that the formulation includes any suitable tonicity modifier to match the osmolarity of physiological fluids such as sodium chloride or mannitol, and given that it prima facie obvious to combine equivalents known for the same purpose per MPEP 2144.06(I), and to provide therein demulcents known for use in ophthalmic compositions (i.e., for mucoprotective film-forming).  Such concentration ranges overlap the claimed concentration ranges of tonicity modifiers, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claims 6 and 9, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Alam et al. as discussed above and to include CMC in the composition of Alam et al. in view of Yu et al. as discussed above, with a reasonable expectation of success, in order to provide therein a viscoelastic polymer, wherein the viscosity of the composition is optimized by varying the concentration of CMC viscoelastic polymer therein through routine experimentation per MPEP 2144.05(II).
	Regarding claim 7, the claimed concentrations overlap the concentrations of the prior art as discussed above, and/or it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the viscosity of the composition of Alam et al. in view of Yu et al. as discussed above by varying the concentration of CMC viscoelastic polymer therein and/or to optimize the demulcent/mucoprotective property of the composition by varying the concentrations of polysorbate 80 nonionic surfactant and PEG-400 therein, through routine experimentation per MPEP 2144.05(II) as discussed above.
	Regarding claim 11, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add citrate buffer as suggested by Yu et al. to the composition of Alam et al. in view of Yu et 
Regarding claim 18, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add phosphate buffer as suggested by Yu et al. to the composition of Alam et al. in view of Yu et al. as discussed above, in order to maintain a desired pH range as suggested by Yu et al., and to optimize the pH thereof by varying the concentration of phosphate buffer therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 08 September 2020 have been fully considered but they are not persuasive.
Applicant argues that Alam et al. teaches away from surfactants whereas Yu et al. requires surfactant (remarks page 4).  In response, Alam et al. merely states that in an embodiment the formulation is free of skin permeation enhancers such as surfactants (paragraph [0008]).  A prior art’s mere disclosure of more than one alternative does not constitute a teaching away so long as the disclosure does not criticize, discredit, or otherwise discourage the solution claimed, per MPEP 2123(II).  In this case, Alam et al. merely teaches one embodiment as free of surfactant, and does 
Applicant argues that Alam et al. teaches away from phosphate buffer (remarks page 5).  In response, Alam et al. merely states that the formulation is free of phosphate buffer (abstract), but provides no reasoning as to why phosphate buffer is not included or could not be added to the formulation.  A prior art’s disclosure does not constitute a teaching away so long as the disclosure does not criticize, discredit, or otherwise discourage the solution claimed, per MPEP 2123(II).  In this case, Alam et al. does not criticize, discredit, or otherwise discourage the solution claimed because Alam et al. merely states that phosphate buffer is not included in the invention, but does not indicate any reason why phosphate buffer could not be added thereto.  Moreover, Yu et al. provides motivation to add phosphate buffer as discussed in the rejection.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617